Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 10/30/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Harold A. Borland (Reg. No. 57854), Attorney of Record, on 4/1/2021.

The application has been amended as follows:
1. (Currently amended)  A system, comprising: a visualization module configured to:
capture first image data including a set of images of a first core sample from a first location in a subterranean formation, each image of the set of images comprising a representation of at least a cross-section of the first core sample;
determine a three-dimensional (3D) geocellular model characterization for depicting one or more rock types within the subterranean formation, the 3D geocellular model including cells representing the first location in the subterranean formation and a pseudo core including cells representing a second location in the subterranean location remote from the first location in the subterranean location;
predict a rock type expected to be present at the second location with a predictive model for the pseudo core using the 3D geocellular model and the first image data;
determine that one or more cells of the pseudo core that represent the second location are visible to a field of view for a viewing user; 
for each of the one or more cells of the pseudo core determined to be visible: 
determine a rock type for the cell using the first image data; 
determine that one or more faces of the cell are visible to the field of view; 
for each of the one or more faces determined to be visible, determine an orientation of the visible face; 
determine that an image of the set of images of the first core sample from a database corresponds to the determined orientation of the visible face and determined rock type for the cell; and 
apply the image that corresponds to the determined orientation of the visible face and determined rock type for the cell to the visible face of the cell in the pseudo core;
obtain second image data relating to one or more layers of a second core sample obtained from the second location in the subterranean formation;
visually compare the texture and orientation of second image data of the second core sample obtained from the formation to the texture and orientation of images applied to the visible faces of the cells in the pseudo core to determine one or more differences between a predicted pseudo core and an actual visual appearance of the second core sample; and 
modify the pseudo core of the 3D geocellular model based on the determined one or more differences [[by]] of the visual appearances, wherein modifying the pseudo core includes determining that the predictive model has linked a particular cell face in the 3D geocellular model to an image with an incorrect rock type or orientation and subsequently calibrating the predictive model such that the predictive model links to a new image with a correct rock property or orientation, and  applying the correct rock type [[from]] corresponding to the second core sample to representing cells at the second location in the geocellular model.
2. (Currently amended)  The system of claim 1, wherein the representation of at least [[a]] the cross-section of the first core sample is represented as a computerized tomography image.
3. (Original) The system of claim 1, wherein each cell of the 3D geocellular model refers to a corresponding location within a borehole.
4. (Original)  The system of claim 1, wherein each face of each cell of the 3D geocellular model has a same orientation as that of a corresponding portion in the formation.
5. (Cancelled).
6. (Original)  The system of claim 1, wherein the visualization module is configured to: determine that at least one cell of the one or more cells has at least one visible face, the determined at least one cell being characterized as a visible cell.
7. (Currently amended)  The system of claim 1, wherein the visualization module is configured to determine a direction that the visible face corresponds to [[on]] the cell for determining the orientation of the visible face.
8. (Original)  The system of claim 1, wherein the visualization module is configured to index a data structure containing a document for each rock type of a plurality of rock types, the 
9. (Previously Presented)  The system of claim 8, wherein the visualization module is configured to determine a match in a comparison between the determined orientation of the visible face and the orientation information of the document, the image being applied to the visible face in response to the determined match.
10. (Currently amended) A method, comprising: 
determining a three-dimensional (3D) geocellular model characterization for illustrating one or more rock types within a subterranean formation, the 3D geocellular model including cells representing [[the]] a first location in the subterranean formation and a pseudo core including cells representing a second location in the subterranean location remote from the first location in the subterranean location;
predicting a rock type expected to be present at the second location with a predictive model for the pseudo core using the 3D geocellular model and first image data of a first core sample obtained from the first location;
determining that one or more cells of the pseudo core in the 3D geocellular model are visible to a field of view for a viewing user; 
for each of the one or more cells of the pseudo core determined to be visible: 
determining a rock type for the cell using the first image data; 
determining that one or more faces of the cell are visible to the field of view; 
for each of the one or more faces determined to be visible, determining an orientation of the visible face; 
determining that an image of a set of images from a database corresponds to the determined orientation of the visible face and determined rock type for the cell, the image comprising a representation of at least a cross-section of the first core sample obtained from the formation at the first location; 
applying the image that corresponds to the determined orientation of the visible face and determined rock type for the cell to the visible face of the cell in the pseudo core in the 3D geocellular model;

determining one or more differences between [[the]] a visual appearance of the comparing the texture and orientation of second image data of the second core sample obtained from the formation to the texture and orientation of images applied to the visible faces of the cells in the pseudo core in the 3D geocellular model; and 
modifying the pseudo core in the 3D geocellular model based on the determined one or more differences [[by]] of the visual appearances, wherein modifying the pseudo core includes determining that the predictive model has linked a particular cell face in the 3D geocellular model to an image with an incorrect rock type or orientation and subsequently calibrating the predictive model such that the predictive model links to a new image with a correct rock property or orientation, and applying [[a]] the correct rock type [[from]] corresponding to the second core sample to the pseudo core representing cells at the second location in the 3D geocellular model.
11. (Previously Presented)  The method of claim 10, further comprising: 
obtaining tomography data associated with an extraction of the first core sample from a borehole; and 
determining one or more coordinates of the first core sample within the borehole based on extraction orientation data, wherein the 3D geocellular model is determined with the one or more cells corresponding to the determined one or more coordinates.
12. (Cancelled).
13. (Previously Presented)  The method of claim 10, wherein determining that the one or more cells of the 3D geocellular model are visible comprises: 
determining one or more coordinates of the 3D geocellular model which are located within the field of view for the viewing user; and 
determining that at least one cell of the one or more cells has at least one visible face corresponding to the one or more coordinates, the determined at least one cell being characterized as a visible cell.

15. (Original)  The method of claim 10, wherein determining that the image of the set of images corresponds to the determined orientation and the determined rock type comprises indexing a data structure containing a document for each rock type of a plurality of rock types, the document having orientation information for one or more images of the set of images associated with the rock type.
16. (Original)  The method of claim 15, wherein the orientation information includes x-axis orientation, y-axis orientation and z-axis orientation for each of the one or more images.
17. (Previously Presented)  The method of claim 15, wherein determining that the image of the set of images corresponds to the determined orientation and the determined rock type comprises determining a match in a comparison between the determined orientation of the visible face and the orientation information of the document, the image being applied to the visible face in response to the determined match.
18. (Currently amended)  The method of claim 10, further comprising:
obtaining image data of the first core sample in layers, each of the layers comprising a cross-sectional view of the first core sample; 
storing the image data in an image repository by rock type; and 
loading the image data of the first core sample into a data structure which represents a mapping of images to the 3D geocellular model.
19. (Original)  The method of claim 10, further comprising: 
initializing a cell counter associated with the 3D geocellular model; and incrementing the cell counter after the image is applied or after at least one of the one or more cells of the 3D geocellular model is determined not to be visible.

determine a three-dimensional (3D) geocellular model characterization for visualizing one or more rock types within a subterranean formation, the 3D geocellular model including cells representing [[the]] a first location in the subterranean formation and a pseudo core including cells representing a second location in the subterranean location remote from the first location in the subterranean location;
predict a rock type expected to be present at the second location with a predictive model for the pseudo core using the 3D geocellular model and [[the]] first image data of a first core sample obtained from the first location; 
determine that one or more cells of the pseudo core in the 3D geocellular model are visible to a field of view for a viewing user; 
for each of the one or more cells of the pseudo core determined to be visible: 
determine a rock type for the cell using the first image data; 
determine that one or more faces of the cell are visible to the field of view; 
for each of the one or more faces determined to be visible, determine an orientation of the visible face; 
determine that an image of a set of images from a database corresponds to the determined orientation of the visible face and determined rock type for the cell, the image comprising a representation of at least a cross-section of the first core sample obtained from the formation at the first location; 
apply the image that corresponds to the determined orientation of the visible face and determined rock type for the cell to the visible face of the cell in the pseudo core of the 3D geocellular model;
obtain image data relating to a second core sample obtained from the formation at the second location;
visually compare the texture and orientation of second image data of the second core sample obtained from the formation to the texture and orientation of images applied to the visible faces of the cells in the pseudo core in the 3D geocellular model to determine one or more differences between a visual appearance of the pseudo core and an actual visual appearance of the second core sample; and 
of the visual appearances, wherein modifying the pseudo core includes determining that the predictive model has linked a particular cell face in the 3D geocellular model to an image with an incorrect rock type or orientation and subsequently calibrating the predictive model such that the predictive model links to a new image with a correct rock property or orientation, and applying [[a]] the correct rock type [[from]] corresponding to the second core sample to the pseudo core representing cells at the second location in the 3D geocellular model.
21. (Cancelled).
22. (Cancelled).
23. (Cancelled).
24. (Cancelled).

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Ramsay et al (US 2016/0202390 A1) teaches a method for visualization, analysis and construction of 3D stratigraphic geocellular grid model using collected rock properties data from cutting images or segmentation data and creating small scale facies simulation that is scale with respect to available wellbore or core images. The cell of the 3D geo-cellular earth model has 3 axis orientation.
Sullivan et al (US 2010/0085357 A1) teaches a method of rendering object in 3D space and visible portions of the object. During the object-order phase, the coordinates of the vertices of surface sells of the distance field and the surface 
Salazar-Tio et al (US 2011 /0066404A1) teaches a method of comparison between original image or slice of 3D rock image and the slice of reconstructed images from the simplified 3D rock representations and optimizing the 3D rock representation using forward modeling procedure.
Hurlay et al (US 2012/0221306 A1) teaches a borehole-scale digital rock model comprise of 3D textures at the borehole scale and a method for creating numerical pseudocodes using discrete-variable MPS algorithms. 
Shalaby et al (US 2009/0116697 A1) teaches a method of evaluating texture of a surface using a photometric stereo technique in which a specularity condition can be determined 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 10 and 20: 
“visually compare the texture and orientation of second image data of the second core sample obtained from the formation to the texture and orientation of images applied to the visible faces of the cells in the pseudo core in the 3D geocellular model to determine one or more differences between a visual appearance of the pseudo core and an actual visual appearance of the second core sample; and modify the pseudo core in the 3D geocellular model based on the determined one or more differences of the visual appearances, wherein modifying the pseudo core includes determining that the predictive model has linked a particular cell face in the 3D geocellular model to an image with an incorrect rock type or orientation and subsequently calibrating the predictive model such that the predictive model links to a new image with a correct rock property or orientation, and applying the correct rock type corresponding to the second core sample to the pseudo core representing cells at the second location in the 3D geocellular model.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-4, 6-11 and 13-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129